 



Exhibit 10.36

Detrimental Conduct Agreement
(January 1, 2002)

         In consideration of the (a) grant of stock options and/or stock
appreciation rights (“SARs”) and/or other D&B equity-based awards made as a
component of the Leadership Grant under the Leadership Compensation Program
(which, together with its successor plans, is hereinafter referred to as the
“LCP”) and/or (b) payment of the cash component of the Leadership Grant under
the LCP (which does not include the base salary or annual bonus components of
the LCP) and/or (c) similar grants and/or payments made in future years
(assuming D&B in its discretion makes future grants and/or payments to me), I
agree to abide by the following terms and conditions with respect to (i) the
stock option and/or SAR grant and/or other D&B equity-based award component of
the Leadership Grant under the LCP for 2002; (ii) the cash component of the
Leadership Grant under the LCP for 2002; (iii) all currently outstanding D&B
options, SARs and other D&B equity-based awards that I currently hold; (iv) any
additional D&B options, SARs and other D&B equity-based awards that D&B, in its
discretion, may grant to me in the future; and (v) any additional cash payments
D&B, in its discretion, may make to me in the future as part of the cash
component of the Leadership Grant under the LCP.



a.   Repayment of Financial Gain.       For so long as I continue as an employee
of D&B and its subsidiaries and affiliates (the “D&B Group”) and for one
(1) year (two (2) years if I am or become a member of D&B’s Leadership Team,
(“D&B’s LT”), currently consisting of the Chairman and Chief Executive Officer
of the Company, direct reports of the Chairman and Chief Executive Officer and
other designated positions) following the date my employment with the D&B Group
ends, I agree that if I engage in “Detrimental Conduct” during such time, then I
will pay to D&B the “Financial Gain” realized by me during the one (1) year (two
(2) years if I am a member of D&B’s LT) preceding and following the Detrimental
Conduct. The term “Financial Gain” means an amount equal to (i) the gross
(pre-tax) gains resulting from any exercise of D&B options and SARs, as of the
date of exercise; (ii) the gross (pre-tax) value of any performance share awards
or other equity-based awards issued to me, as of the date of issuance, (iii) the
gross (pre-tax) value of any shares of D&B stock whose restrictions have lapsed,
as of the time said restrictions have lapsed; and (iv) the gross (pre-tax) value
of any cash components of the Leadership Grant paid to me under the LCP.   b.  
Detrimental Conduct.       As used in this agreement, “Detrimental Conduct”
shall include:



  (1)   disclosing or using in any capacity other than as appropriate in the
performance of duties assigned by the D&B Group, any confidential or proprietary
information or trade secrets of the D&B Group;

1



--------------------------------------------------------------------------------



 





  (2)   accepting employment with, or providing services to, (x) any of the
competitors of the D&B Group listed on Schedule A hereto (as such list is
updated and made available to me from time to time by the Company), and (y) with
respect to business entities that are not listed on Schedule A, a line of
business of such business entity that either (i) competes with a line of
business that I managed or provided services to during the one (1) year period
(two (2) year period if I am a member of D&B’s LT) prior to my termination of
employment, or (ii) supports or is engaged in a strategic alliance, partnership,
joint venture or similar arrangement with the D&B Group that I managed or
provided services to during the one (1) year period (two (2) year period if I am
a member of D&B’s LT) prior to my termination of employment (each of the
foregoing is hereinafter referred to as a “Competitor”);     (3)   any attempt
directly or indirectly to induce any employee of the D&B Group to perform
services for another business entity at which I am or am intending to be
(i) employed, (ii) a member of the Board of Directors, or (iii) providing
consulting or other services;     (4)   any attempt directly or indirectly to
enter into any arrangement with any business or entity which is, at the time of
such solicitation, a customer of the D&B Group for the purpose of engaging in
any business transactions of the nature performed or contemplated by the D&B
Group. (This paragraph shall apply only to customers I personally serviced while
employed by the D&B Group or customers I acquired material information about
while employed by the D&B Group);     (5)   any activity that results in the
termination of my employment for “Cause”. (For purposes of this provision,
“Cause” is (i) material violation of the policies and procedures of the D&B
Group, including the D&B Policy on Business Conduct, (ii) criminal activity,
(iii) gross insubordination, and (iv) gross negligence in the performance of my
duties); and     (6)   any other actions D&B reasonably deems to be detrimental
to the interests of the D&B Group, including making denigrating statements about
the D&B Group or its employees and directors to the media or financial analysts.
(To the extent practicable, D&B will request that I cease and desist or rectify
the conduct prior to seeking any legal remedies under this paragraph and will
only seek legal remedies against me if I do not comply with such request. I
understand that this paragraph shall not be applied to conduct that is otherwise
permitted by paragraph b(1) through b(5). For example, if I leave the D&B Group
to work for a company that is not a Competitor, D&B will not claim that such
employment violates this paragraph b(6)).



c.   Involuntary Terminations.       This Agreement will not apply to employees
of the D&B Group who enter into a severance agreement with the D&B Group or
other involuntary terminations as determined by D&B (excluding terminations
covered by paragraph b(5)).

2



--------------------------------------------------------------------------------



 





d.   Certification Process.       If I am a member of D&B’s LT and elect to
exercise more than 25% of my outstanding vested stock options or SARs in any
90 day period, as a condition to the exercise of these D&B options or SARs, I
agree to certify in a manner and form acceptable to D&B that I have not engaged
in, nor anticipate engaging in, any Detrimental Conduct. If I am not a member of
D&B’s LT and I elect to exercise more than 40% of all my outstanding vested
stock options or SARs in any 90 day period, as a condition to the exercise of
these D&B options or SARs, I likewise agree to certify in a manner and form
acceptable to D&B that I have not engaged in, nor anticipate engaging in, any
Detrimental Conduct. I understand that the failure to deliver such certification
to the designated D&B official (currently Michael Reilly at the address set
forth below) at least two business days prior to exercise constitutes
“Detrimental Conduct” under the terms of this Agreement. I will have 30 trading
days (exclusive of blackout periods due to “window” closings) from the date I
delivered the required certification to exercise up to the full number of
options or SARs indicated in the certification form.   e.   Other Important
Provisions.



  (1)   No provision of this Agreement shall diminish, negate or otherwise
impact any separate noncompete or confidentiality agreement to which I may be a
party. I acknowledge and agree that the provisions contained in this Agreement
are being made for, among other things, the benefit of D&B to protect the D&B
Group’s business operations and confidential information and trade secrets. I
further acknowledge that execution of this Agreement is a voluntary act on my
part in consideration for the valuable consideration offered to me by D&B.    
(2)   I acknowledge that the options, SARs and/or other D&B equity-based awards
and the cash components of the Leadership Grant under the LCP, which have been
granted or may be granted to me by D&B, are an extraordinary benefit, not part
of any wages paid to me by the D&B Group, and that such options, SARs and other
D&B equity-based awards and cash components have been or may be granted to me by
D&B as an incentive to motivate me in my efforts for the D&B Group.     (3)   I
acknowledge and agree that the ultimate liability for any and all tax, social
insurance and payroll tax withholding (“Tax-Related Items”) is and remains my
responsibility and liability and that the D&B Group (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the option grant, including the grant, vesting or exercise of
the option and the subsequent sale of shares acquired pursuant to such exercise;
and (b) does not commit to structure the terms of the grant or any aspect of the
option to reduce or eliminate my liability for Tax-Related Items. Prior to
exercise of any option, I shall pay or make adequate arrangements satisfactory
to the D&B Group to satisfy all withholding obligations of the D&B Group. In
this regard, I authorize the D&B Group to withhold all applicable Tax-Related
Items legally payable by me from my wages or other cash compensation paid to me
by the D&B Group or from proceeds of sale. Alternatively, or in addition, if
permissible

3



--------------------------------------------------------------------------------



 





      under local law, the D&B Group may sell or arrange for the sale of shares
that I am due to acquire to meet the minimum withholding obligation for
Tax-Related Items. Any estimated withholding that is not required in
satisfaction of any Tax Related Items will be repaid to me by the D&B Group.
Finally, I shall pay to the D&B Group any amount of any Tax-Related Items that
the D&B Group may be required to withhold as a result of my participation in the
LCP (as well as its predecessor) or my purchase of shares that cannot be
satisfied by the means previously described.     (4)   I understand that the D&B
Group holds certain personal information about me, including, but not limited
to, my name, home address and telephone number, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in The Dun & Bradstreet Corporation,
details of all options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the LCP (as well as its
predecessor and successor programs) (“Data”). I explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of my
personal Data by and among, as applicable, members of the D&B Group for the
exclusive purpose of implementing, administering and managing my participation
in the LCP (as well as its predecessor and successor programs). I understand
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the LCP (as well as its
predecessor and successor programs), that these recipients may be located in my
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than my country. I authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing my
participation in the LCP (as well as its predecessor and successor programs),
including any requisite transfer of such Data as may be required to a broker or
other third party with whom I may elect to deposit any shares of stock acquired
upon exercise of the option. I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the LCP (as
well as its predecessor and successor programs). I understand that I may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or withdraw the consents
herein by contacting in writing my local human resources representative. I
understand that withdrawal of consent may affect my ability to exercise or
realize benefits from the grants made to me.     (5)   This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without reference to principles of conflicts of laws. Any dispute arising out
of, concerning or relating to this Agreement, or to the breach, termination,
enforcement or validity thereof, shall be submitted to binding arbitration in
New York, New York before three arbitrators, under the Commercial

4



--------------------------------------------------------------------------------



 





      Rules of the American Arbitration Association, or, should I have my
primary residence outside the United States at the day of the commencement of
the arbitration, the International Rules of the American Arbitration
Association. The party commencing the arbitration shall file, with its notice of
arbitration, a detailed statement of its claim and its nomination of an
arbitrator. The second party shall respond with a detailed statement of defense
within 20 days after receiving the statement of claim. Within 20 days after the
nomination of the two arbitrators, the arbitrators or the parties shall agree on
a third arbitrator. Should they fail to do so, the American Arbitration
Association will appoint the third arbitrator, who will preside as chairman.
Within 20 days after the appointment of the presiding arbitrator, the parties’
representatives and the arbitrators will confer for the purposes of, inter alia,
establishing a binding schedule for the remainder of the proceedings. No
discovery will be permitted, without the consent of all parties, beyond the
disclosure by the parties of all documents directly relating to claims, defenses
and counterclaims. All hearings will be completed within 90 days of the last
date of the conference. A reasoned award shall be issued by the arbitrators
within 30 days of the last day of the hearings. The arbitrators may not award
punitive or exemplary damages. Judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof. The parties
shall not disclose, and shall keep strictly confidential, the contents of any
testimony given or documents provided, in discovery or offered in evidence, or
the evidence or contents of any award issued by the arbitrators, unless
disclosure is required by law or in connection with a proceeding to confirm,
vacate and/or enforce such award or any judgment entered thereon, in which case
all reasonable steps will be taken by the parties to maintain, to the extent
possible, the above-described confidential treatment.     (6)   I agree that if
any provision in this Agreement is finally determined not to be enforceable in
the manner set forth in this Agreement, that such provision should be
enforceable to the maximum extent possible under applicable law and that the
provision shall be reformed to make it enforceable. Alternatively, in the
discretion of D&B, said provision shall be stricken from this Agreement and the
remainder of this Agreement shall remain in full force and effect.     (7)   I
acknowledge that this Agreement does not confer upon me any right of continued
employment for any period of time and is not an employment contract.     (8)  
The failure of D&B to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision or of any other provision. Any
waiver or modification of the terms of this Agreement will only be effective if
reduced to writing and signed by both me and the Chief Executive Officer of D&B.
    (9)   This Agreement constitutes the entire understanding between me and D&B
with respect to the subject matter of this Agreement and, unless otherwise
specified in this Agreement (such as in paragraph e(1) above), supersedes all
prior oral

5



--------------------------------------------------------------------------------



 





      agreements, understandings and arrangements between me and D&B with
respect to the subject matter of this Agreement.

6



--------------------------------------------------------------------------------



 



Schedule A — Principal Competitor List (as of December 4, 2000)

      COMPETITOR   PRINCIPAL MARKET1 (Includes any entity directly or indirectly
controlling,   (If not stated, U.S. or multi-market controlled by, or under
common control with, named entity)   Credit and/or marketing business)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Acxiom Corporation     Alliance Group Holdings Pty Ltd   Australia American List
Counsel Inc     Baycorp Holdings, Ltd.   New Zealand Bonier Plc d/b/a I C C
(subsidiary of Hoppenstedt Bonnier Information NV)     Buergel Marketing –
Kreiditschutz GmbH   Germany Cerved Societa Per Azioni   Italy Choicepoint Inc.
    Compagnie française dássurance pour le
commerce extérieur (COFACE, includes Veritas,
Intercredit)     CreditInform ASA   Norway Creditreform (Creditreform Egeli
Ostschweiz AG; Creditreform Wirtschaftsauskunftei Kubicki KG; Creditreform Koeln
v. Padberg KG; Verein Creditreform Koeln)   Germany, Austria, Switzerland Data
Advantage Limited   Australia Equifax Inc.     Experian Corporation     Fair,
Isaac and Company, Incorporated     First Data Corporation     Harte-Hanks Inc.
    I C C (see Bonnier Plc)     Informa, S.A.   Spain InfoUSA Inc. (formerly
ABI)     Intellirisk Management Corp.   RMS competitor Intrum Justitia B.V  
Netherlands Kreller Business Information Group, Inc.     KSV Marketing Service
GmbH; KSV CRIF IT Decision Solutions GmbH   Austria Lince SPA   Italy Mope –
Informacao Para Gestao De Empresas, S.A.   Portugal National Association Of
Credit Management, Inc. (NACM)     NCM Holding N.V. (includes Graydon)     N C O
Group Inc.   RMS competitor OneSource Information Services, Inc     Outsourcing
Solutions Inc. (OSI)   RMS competitor ORT Group     Reed Elsevier Plc     Risk
Management Alternatives Inc.   RMS competitor RMG Call Centers Pty Limited  
Australia

7



--------------------------------------------------------------------------------



 

      Schober Information Group   Germany Scholastic Corporation (includes QED)
  MDR competitor SCRL (Coface SCRL)   France Seat Pagine Gialle SPA   Italy
Suomen AsiaKastieto   Finland Teledata AG   Switzerland Thomson Information
Services Inc. (includes     Gale Group)     Tokyo Shoko Research (TSR)   Japan
Trans Union LLC     VNU International BV (includes VNU-USA Inc., Claritas, NDS,
ACNielsen)    



    1 The principal market is provided for information only. All markets are
covered.

8



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Agreement by signing at the place
provided below. When signed, you should immediately return only the original
signature page to Michael Reilly at The Dun & Bradstreet Corporation, One
Diamond Hill Road, Murray Hill, New Jersey 07974, and retain the text of the
Agreement for your records. Failure to return the original signature page by
February 28, 2002] will result in the forfeiture of your December 19, 2001 D&B
stock option award, SAR award or cash component of the Leadership Grant under
the Leadership Compensation Program, as the case may be.

                     

--------------------------------------------------------------------------------

    Associate’s Signature                      

--------------------------------------------------------------------------------

    Associate’s Name (please print)

THIS SIGNATURE PAGE IS PART OF THE DETRIMENTAL CONDUCT AGREEMENT DATED AS OF
JANUARY 4, 2002.

9